Citation Nr: 0809762	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  00-24 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-service back 
injuries, status post surgical repair.

2.  Entitlement to a rating in excess of 40 percent for 
lumbar disc disease with spinal stenosis.

3.  Entitlement to a temporary total rating for convalescence 
following surgery performed on June 18, 2000, under the 
provisions of 38 C.F.R. § 4.30, for a ruptured disk, L4-5, on 
the right.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) by the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on December 3, 2002, which 
granted a joint motion to vacate a June 2002 Board decision.  
The issue initially arose from an October 2000 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded for additional development in July 2003 and 
December 2005.

The Board notes that an August 2007 rating decision code 
sheet indicates service connection was established for a 
major depressive episode associated with lumbar disc disease 
and spinal stenosis and that a total rating based upon 
individual unemployability was granted effective from October 
31, 2005.  A copy of the rating decision documenting these 
actions is not of record.  This matter is referred to the RO 
for appropriate action to protect the record.  

In correspondence dated in November 2007 the veteran 
submitted a timely notice of disagreement from an August 2007 
rating decision denying entitlement to service connection for 
post-service back injuries, status post surgical repair.  The 
Court has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Therefore, the issue of 
entitlement to service connection for post-service back 
injuries, status post surgical repair, must be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his increased rating and temporary total rating 
claims in January 2004, January 2006, and June 2006.  

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  The June 2006 notice provided in this case also 
addressed these matters.  The Board finds that as this case 
must be remanded for additional development any remedial 
notice required as a result of the decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), should be provided.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, a March 1991 service department medical board 
report noted diagnoses of multiple ruptured disc and spinal 
stenosis.  The report also noted a June 1990 magnetic 
resonance imaging (MRI) scan revealed congenital narrowing of 
the spinal canal with definite disc protrusion at L3-4, L4-5, 
and L5-S1 and some degeneration of of the L4-5 disc.  VA 
examination in June 1992 noted MRI findings could represent a 
congenital stenosis and prolapse of the discs without 
neurologic deficit.  A June 1993 private medical report noted 
a January 1991 MRI revealed multi-level stenosis that 
appeared to be congenital in nature, with no present 
neurologic deficits.  An August 1994 VA examination report 
included a diagnosis of musculoskeletal low back strain with 
weak evidence of right leg radiculopathy.

Private medical records show the veteran incurred a job-
related back injury on January 31, 2000, while pulling sheet 
rock.  A May 2000 consultation by G.H.K., M.D., included 
diagnoses of lumbar disc disease and lumbar radiculopathy.  
Hospital records show that in June 2000 the veteran underwent 
a unilateral lumbar laminectomy for a ruptured L4-5 disc on 
the right.  In correspondence dated in January 2001 
Dr. G.H.K. stated, in essence, that the disc involved in the 
operation was the only disc related to the veteran's 
occupational injury in January 2000 and that all other disc 
impairments were unrelated to that injury.  

VA examination in February 2004 included a diagnosis of 
intervertebral disc disease.  The examiner noted there was 
evidence of chronic sciatica with hypesthesia in the left 
lower extremity and reported weakness.  VA examaintions in 
February 2006 and September 2006 noted there was significant 
evidence of symptom exaggeration and no evidence of any 
neurological abnormalities.  The examiner stated that all of 
the veteran's symptoms were due, in part, to his service-
connected injury and were worsened by his post-service 
occupational injury.  It was also noted that an assignment of 
a percentage for causal attribution of the present symptoms 
would be mere speculation.  As the medical evidence of record 
includes conflicting and inconsistent findings and opinions 
as to etiology concerning the veteran's present back 
symptomatology, the Board finds additional development is 
required prior to appellate review.  

As a statement of the case has not been issued from the 
veteran's disagreement with the August 2007 rating decision 
denying entitlement to service connection for post-service 
back injuries, status post surgical repair, the Board finds 
additional development is required.  Manlincon, 12 Vet. App. 
238.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to service connection for 
post-service back injuries, status post 
surgical repair.  He should be apprised 
that to perfect the appeal on this issue 
for Board review he must submit a 
substantive appeal.  The requisite period 
of time for a response should be allowed.

2.  The veteran should be provided any 
additional VCAA notice required as result 
of the decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  This includes 
notification (1) that to substantiate his 
increased rating claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

3.  The veteran should be scheduled for a 
VA neurology examination, by an 
appropriate physician specialist, for an 
opinion as to the extent and nature of 
his service-connected back disability.  
The physician should identify the degree 
to which, if any, the disorder is 
manifest by objective neurologic 
abnormalities and whether any such 
abnormalities may be attributed to the 
service-connected back disorder as 
opposed to an intercurrent work injury to 
the L4-5 disc.  All necessary tests and 
studies should be conducted, to include 
electromyography (EMG) or nerve 
conduction studies.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



